Atkinson, J.
The losing party to an action for an amount alleged to be due for rent, in the municipal court of Atlanta, after having made an oral motion for a new trial, made a “written motion for a new trial and. appeal” to the appellate division of that court. The case was dismissed by the appellate division on the ground that an approved brief of evidence had not been filed as provided by law. After dismissal of the case, the movant brought a suit in equity to set aside the judgment of dismissal and to have the court order a now trial in the municipal court. The petition set forth all the pleadings and the orders and judgments rendered in the case in the municipal court, and a brief of evidence that had been filed, but had not been approved by the judge •ivho tried the case. It was alleged that the paper was a correct brief of the evidence, and that the movant requested the appellate division to grant opportunity to get the approval of the trial judge, which request was refused. The grounds relied on for a motion for a new trial were that the judgment of the trial judge was “contrary to law, the evidence, and the weight and decided preponderance of the evidence, and without evidence to support it.” The equitable petition was dismissed on general demurrer, and the plaintiff excepted. Held:
1. The municipal court of Atlanta is a court of competent jurisdiction for trial of cases of the character described in the petition; and that being so, even if there was error in the judgment of the trial judge of that court, or abuse of discretion in the appellate division in refusing to postpone the hearing, or error in the judgment of the appellate division in dismissing the motion for new trial, equity will not grant a new trial to correct such errors or abuse of discretion. Accordingly the petition was subject to general demurrer, and the superior court did not err in dismissing the action.
2. The case is fundamentally different from the cases of Booth v. Stamper, 6 Ga. 172, and Gulf Refining Co. v. Miller, 151 Ga. 721 (108 S. E. 25). The relief sought in those cases was founded on fraud or mutual mistake, whereby the injured party was deprived of a hearing upon his case, or whereby an illegal verdict had been obtained which the court of law was powerless to correct. Neither case related to mere error of the trial judge in rendering a judgment on the merits of the case, or error of a reviewing court in dismissing a motion for a new trial.

Judgment affirmed.


All the Justices concur.

W. H: Terrell, for plaintiff. Paul L. Lindsay, for defendant.